Citation Nr: 1728543	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  09-44 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected right and left ankle sprains. 

2.  Entitlement to service connection for a bilateral hand disorder, to include arthritis, to include as secondary to service-connected residuals of a right hand fracture. 

3.  Entitlement to service connection for obstructive sleep apnea (OSA), claimed as secondary to service-connected hiatal hernia, chronic duodenal ulcer with gastroesophageal reflux disease (GERD), and bronchitis. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to April 1978. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from rating decisions issued in June 2008 (bilateral hand disorder and OSA) and December 2010 (right knee disorder) by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In May 2013, the Veteran and his spouse testified at a hearing before a Decision Review Officer (DRO) at the RO.  He also provided testimony at a Board video-conference hearing before a Veterans Law Judge in February 2016.  Transcripts of both hearings have been associated with the record.  In May 2017, the Veteran was notified that the Veterans Law Judge who had conducted the February 2016 hearing was no longer employed by the Board.  As such, he was offered an opportunity to testify at a new Board hearing.  However, in May 2017, the Veteran responded that he did not wish to appear at another Board hearing and requested that his case be considered on the evidence of record. 

These claims were remanded by the Board in May 2016 for additional development and now return for further appellate review.  
 
The Board observes that, following the issuance of the statement of the case in October 2016, additional evidence, to include VA treatment records dated from March 2016 to June 2017, was associated with the record.  While the Veteran has not waived Agency of Original Jurisdiction (AOJ) consideration of such evidence, as his claims are being remanded, the AOJ will have an opportunity to review all the newly received documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required. 


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

Right Knee Disorder 

The Veteran's essential contention, which he raised in written statements submitted in July 2010, January 2011, and August 2011, is that his right knee disorder was caused or aggravated by his service-connected right ankle sprain.  Specifically, in such written statements and during his February 2016 Board hearing, the Veteran reported that, while at work in 2010, his right ankle was hurting so he tried to step down from a trailer to the ground lightly, but his right ankle slipped and caused him to twist his right knee. 

The Veteran was afforded a VA examination in September 2010 in connection with such claim.  The examiner found that the claimed condition was not caused by or a result of the Veteran's right ankle condition.  In support of such opinion, the examiner reported that the Veteran suffered a specific injury to his right knee in 2010, and up until such point, his knee was normal.  He further reported that the Veteran did not provide a history of right ankle instability, which would have caused him to twist his right knee.  However, as noted in the May 2016 Board remand, the opinion regarding the aggravation prong of secondary service connection was inadequate.  In this regard, the Board found that the September 2010 VA examiner did not specifically address whether the Veteran's right knee disorder was aggravated by his service-connected right ankle strain.  Therefore, the Board remanded the claim in order to obtain an opinion addressing such theory of entitlement.  

The Board further noted that a February 1977 service treatment record (STR) reflected that the Veteran twisted his knee and, as such, also requested that an opinion addressing direct service connection be rendered.

Thereafter, in October 2016, the VA examiner found that the Veteran's right knee disorder was less likely than not incurred in or caused by an in-service injury, event, or illness.  In support of such opinion, the examiner reported that she was unable to find any documentation of an evaluation for or diagnosis of a knee condition during the Veteran's military service, to include the Veteran's February 1977 complaint of a twisted knee.  Further, the examiner indicated that the Veteran's most recent VA rheumatology note provided a diagnosis of "gouty arthritis, not crystal proven;" however, there was no evidence found in his STRs that he had gout during military service.  Additionally, the examiner noted that the Veteran's February 1978 Report of Medical Examination revealed no abnormal findings for his knee, and his corresponding Report of Medical History indicated that he never had or was currently suffering from a "'trick' or locked knee."  Furthermore, the examiner reported that the Veteran's 2015 bilateral knee x-rays noted "no significant degenerative changes." 

The October 2016  VA examiner further found that the Veteran's right knee disorder was less likely than not proximately due to or the result of his service-connected right ankle sprain.  In support of such opinion, the examiner reported that, with a chronic right ankle condition, the Veteran would most likely favor his right leg for a while, which would decrease any effect to the right knee.  The exact same opinion was provided in support of the examiner's finding that the Veteran's claimed condition was not aggravated beyond its natural progression by his service-connected right ankle sprain.
  
The Board finds that an addendum opinion is necessary to decide the Veteran's claim as the opinions regarding secondary service connection are inadequate.  Specifically, for both the causation and aggravation prongs, the October 2016 VA examiner failed to provide well-reasoned rationales.  Rather, the examiner simply reported that, due to the Veteran favoring his right leg, any effects to his right knee would be decreased without further explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Moreover, the Veteran is service-connected for a left ankle sprain as well, which suggests that he may not have favored either leg.  Further, the examiner was specifically requested to offer an opinion as to whether the Veteran's right knee disorder was caused or aggravated by his ankle disabilities; however, she did not address the Veteran's left ankle sprain.  Moreover, the examiner indicated that she could not find the February 1977 STR reflecting a twisted knee; however, such is on file and is now clearly marked.  As such, an addendum opinion addressing direct and secondary service connection is needed.  

Bilateral Hand Disorder 

The Veteran's essential contention is that he currently has a bilateral hand disorder as a result of getting his right hand caught in a metal blind and working in extremely cold temperatures during his military service.  In this regard, in a written statement submitted in June 2009 and during his February 2016 Board hearing, the Veteran reported that, while in service, he was working on a metal venetian blind when the rope broke and caused his right hand to get caught between the metal doors.  He further indicates that he currently is unable to make a fist and has trouble writing.

The Veteran was afforded a VA examination in December 2015 in connection with such claim.  The examiner noted a diagnosis of residuals of a right hand fracture, third and fourth digits, a disability which is already service-connected.  Additionally, he indicated that an x-ray revealed degenerative arthritis on the distal interphalangeal joint (DIP) of the little finger of the right hand; however, there was no finding of degenerative arthritis on the third and fourth fingers.  Further, the examiner noted a possible old fracture of the fifth metacarpal bone of the right hand.  The examiner found that the Veteran's degenerative arthritis on the DIP of the little finger of the right hand was a progression of his original service-connected diagnosis - residuals of a right hand fracture.  In support of such opinion, the examiner reported that the Veteran had chronic finger joint pains.  He further reported that the Veteran's service-connected residuals were not specified.  Moreover, the examiner noted that, upon examination, the Veteran was unable to fully extend his fingers at the proximal interphalangeal joints.  He further explained that, during the Veteran's accident when his right hand was caught between a metal blind, in addition to his bone fractures, his joint tendons were also injured and caused the partial flexion ankylosis.  However, as noted in the May 2016 Board remand, the examiner did not provide an opinion as to whether the Veteran's claimed bilateral hand disorder was related to service, to include as secondary to his service-connected residuals of a right hand fracture.  Therefore, the Board remanded the claim in order to obtain a VA examination to address the etiology of the Veteran's bilateral hand disorder, to include arthritis. 

Thereafter, in October 2016, the VA examiner found that the Veteran's bilateral hand disorder was less likely than not incurred in or caused by an in-service injury, event, or illness.  In support of such opinion, the examiner reported that x-rays of the Veteran's right hand that were conducted at the time of his crush injury in 1977 noted fractures of the distal phalanx of the right third and fourth fingers, but there was no evidence documented of a right fifth finger fracture.  Further, the examiner indicated that the Veteran's February 1978 Report of Medical Examination showed no findings or symptoms related to his right fingers. Additionally, the examiner noted that no x-rays of the right hand that were conducted between 1977 and 2015 noted degenerative arthritis of the DIP of the little finger of the right hand or a possible previous fracture.  Furthermore, the examiner indicated that she was unable to find evidence of an injury to the right fifth finger in the available medical records.  She concluded that the Veteran had a mild limitation of extension of the proximal interphalangeal joints (PIP) on all of his right fingers, not just the third and fourth, which suggested that it was more likely due to aging-related limitations rather than his distal phalanx fractures from service. 

The October 2016 VA examiner further found that the Veteran's bilateral hand disorder was less likely than not proximately due to or the result of his service-connected residuals of a right hand fracture.  In support of such opinion, the examiner reported that the only previously diagnosed hand condition that was found in-service was the fractured distal phalax of the third and fourth fingers of the right hand, which would have not caused the Veteran's current condition of degenerative arthritis of the DIP of the little finger of the right hand.  Additionally, she explained that there were no current residuals of his third and fourth finger fracture of the right hand shown upon examination.  Furthermore, the examiner found that the Veteran's bilateral hand disorder was not aggravated beyond its natural progression by his service-connected residuals of a right hand fracture.  In support of such opinion, the examiner reported that the only previously diagnosed hand condition that was found in-service was the fractured distal phalax of the third and fourth fingers of the right hand, which would have not aggravated the Veteran's current condition of degenerative arthritis of the DIP of the little finger of the right hand. 

The Board finds that an addendum opinion is necessary to decide the Veteran's claim as the opinions regarding secondary service connection are inadequate.  Specifically, while the opinion regarding direct service connection was adequate, for both the causation and aggravation prongs of secondary service connection, the October 2016 VA examiner failed to provide well-reasoned rationales.  Rather, the examiner simply reported that the Veteran's service-connected residuals of a right hand fracture would not have caused or aggravated his current degenerative arthritis of the DIP of the little finger of the right hand without further explanation.  See Nieves-Rodriguez, supra.  As such, an addendum opinion addressing both the causation and aggravation prongs of secondary service connection is needed.  

OSA 

The Veteran's essential contention, which he raised in written statements submitted in June and October 2009, is that his OSA was caused or aggravated by his service-connected hiatal hernia, chronic duodenal ulcer with GERD, and bronchitis.  Specifically, in such written statements and during his February 2016 Board hearing, the Veteran reported that he believed there was a well-documented relationship between his sleep apnea and his service-connected hiatal hernia and bronchitis.  In this regard, the Veteran submitted numerous medical articles in October 2009 regarding the relationship between gastrointestinal disorders and sleep apnea. 

The Veteran was afforded a VA examination in June 2012 in connection with his claim.  The examiner noted a diagnosis of OSA, but opined that such disorder was not caused by or a result of the Veteran's service-connected hiatal hernia or chronic duodenal ulcer with GERD.  In support of such opinion, the examiner reported that the current medical literal consensus was that there was no connection between sleep apnea and gastroesophageal reflux or hiatal hernia.  She further reported that an April 2010 medical article stated that "a causal link between gastroesophageal reflux and obstructive sleep apnea may not exist."  In this regard, the examiner explained that sleep apnea is an anatomic condition.  She further stated that OSA occurs when the muscles in the back of the throat relax, and these muscles support the soft palate, the uvula, the tonsils, and the tongue.  The examiner indicated that when the muscles relax, the airway narrows or closes as you breathe in, and breathing momentarily stops.   

However, as noted in the May 2016 Board remand, the opinion regarding the aggravation prong of secondary service connection was inadequate.  In this regard, the Board found that the June 2012 VA examiner did not specifically address whether the Veteran's OSA was aggravated by his service-connected hiatal hernia or chronic duodenal ulcer with GERD.  Furthermore, the Board found that a September 2012 VA treatment record revealed an assessment that the Veteran's OSA was caused by obesity, and though his bronchitis and allergic rhinitis did not help this condition, it did not cause it.  As such, the Board determined that there was at least an indication that the Veteran's OSA may be aggravated by his service-connected bronchitis.  Therefore, the Board remanded the claim in order to obtain an opinion addressing whether the Veteran's OSA was aggravated by his service-connected hiatal hernia, chronic duodenal ulcer with GERD, or bronchitis. 

Thereafter, in October 2016, a VA examiner opined that the Veteran's OSA was less likely than not incurred in or caused by an in-service injury, event, or illness.  In support of such opinion, the examiner reported that there was no evidence found that the Veteran was diagnosed with or treated for sleep apnea in service as there was no documentation found in his STRs of symptoms suggestive of sleep apnea. 

The October 2016  VA examiner further found that the claimed condition was less likely than not proximately due to or the result of the Veteran's service-connected hiatal hernia, chronic duodenal ulcer with GERD, or bronchitis.  In support of such opinion, the examiner reported that hiatal hernias and duodenal ulcers involve the stomach and first section of the small intestine, and such conditions do not cause sleep apnea.  Additionally, she noted that a duodenal ulcer does not cause GERD.  The examiner further indicated that bronchitis is a lower airway condition and sleep apnea is an upper airway condition, and bronchitis does not cause sleep apnea.  Furthermore, the examiner found that the Veteran's OSA was not aggravated beyond its natural progression by his service-connected hiatal hernia, chronic duodenal ulcer with GERD, or bronchitis.  In support of such opinion, the examiner reported that hiatal hernias and duodenal ulcers involve the stomach and first section of the small intestine, and such conditions do not aggravate sleep apnea.  Additionally, she noted that a duodenal ulcer does not cause GERD.  The examiner further indicated that, although there was speculation that there may be a relationship between GERD and sleep apnea, based on the medical literature she reviewed, no nexus showing that GERD permanently aggravates sleep apnea was found.  Moreover, the examiner reported that bronchitis is a lower airway condition and sleep apnea is an upper airway condition, and in the medical literature she reviewed, no nexus showing that there was a permanent aggravation of sleep apnea by bronchitis found. 

The Board finds that an addendum opinion is necessary to decide the Veteran's claim as the opinions regarding secondary service connection are inadequate.  Specifically, for both the causation and aggravation prongs, the October 2016 VA examiner failed to provide well-reasoned rationales.  Rather, the examiner provided general statements regarding the relationship between sleep apnea and hiatal hernias, GERD, and bronchitis, but did not specifically opine whether there was a relationship between the Veteran's OSA and his service-connected hiatal hernia, chronic duodenal ulcer with GERD, or bronchitis.  See Nieves-Rodriguez, supra.  Furthermore, the examiner failed to consider the assessment found in the September 2012 VA treatment record that indicated that the Veteran's bronchitis did not help his OSA.   As such, an addendum opinion addressing both the causation and aggravation prongs of secondary service connection is needed.  

Other Considerations 

With respect to the secondary aspect of the Veteran's claims for service connection for a bilateral hand disorder and OSA, there is no indication that the Veteran has been provided with the proper notice regarding secondary service connection required by the Veterans Claims Assistance Act of 2000 (VCAA).  Furthermore, the Veteran was not provided with VCAA notice as to the direct aspect of his claim for service connection for a right knee disorder.  Such should be accomplished on remand. 

Finally, in the readjudication of the Veteran's claims, the AOJ should consider the entirety of the record, to include the evidence received since the October 2016 supplemental statement of the case, which specifically encompasses the VA treatment records dated from March 2016 to June 2017.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claims for service connection for a bilateral hand disorder and OSA on a secondary basis, and his claim for service connection for a right knee disorder on a direct basis.

2.  Return the record to the VA examiner who rendered the October 2016 opinion.  The record, to include a complete copy of this Remand, must be made available to and reviewed by the examiner.  If the October 2016 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  Following a review of the record, the examiner should offer an addendum opinion addressing the following inquiries:

(A) Is it is as least as likely as not (50 percent probability or greater) that the Veteran's right knee disorder is related to his military service, to include the February 1977 report of a twisted knee (clearly marked in VBMS in STRs received in July 2015 on page 20)?

(B) Is it is as least as likely as not (50 percent probability or greater) that the Veteran's right knee disorder is caused OR aggravated by his service-connected right and/or left ankle strains?  If aggravation is found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology. 

(C)  Is it is as least as likely as not (50 percent probability or greater) that the Veteran's bilateral hand disorder, to include arthritis, is caused OR aggravated by his service-connected residuals of a right hand fracture?  If aggravation is found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

(D)  Is it is as least as likely as not (50 percent probability or greater) that the Veteran's obstructive sleep apnea is caused OR aggravated by his service-connected hiatal hernia, chronic duodenal ulcer with GERD?  If aggravation is found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.  In offering such opinion, the examiner should consider the medical articles regarding the relationship between gastrointestinal disorders and sleep apnea submitted by the Veteran in October 2009.

(E)  Is it is as least as likely as not (50 percent probability or greater) that the Veteran's obstructive sleep apnea is caused OR aggravated by his service-connected bronchitis?  If aggravation is found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.  In offering such opinion, the examiner should consider the September 2012 VA treatment record indicating that the Veteran's bronchitis did not help his OSA. 

The examiner's report must include a complete rationale for all opinions expressed. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include the evidence received since the October 2016 supplemental statement of the case, which specifically encompasses the VA treatment records dated from March 2016 to June 2017.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

